DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-12, 16, and 17, is acknowledged.  Election was made without traverse in the reply filed August 6, 2021.  Claims 13-15, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Specification
The disclosure is objected to because of the following minor informalities:  Page 8, line 8 contains the typographical error “1is.”  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “aperture 29” as described in the specification on page 10, line 13.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
The disclosure is objected to because of the following informalities:  
Claim 9 recites the limitations “a first predetermined threshold” and “a first configuration.”  However, for purposes of proper antecedent basis, these limitations should be amended to recite “the first predetermined threshold” and “the first configuration,” respectively.
Claim 11 recites the grammatical error “a woven polymeric material which have,” which should be amended to recite “a woven polymeric material which has.”  
Claim 16 recites the limitation “a first predetermined threshold.”  However, for purposes of proper antecedent basis, this limitation should be amended to recite “the first predetermined threshold.”
Claims 16 and 17 currently depend from claim 15, which is a withdrawn claim.  Claims 16 and 17 should be amended to be independent claim(s) or to depend from a non-withdrawn claim.  For purposes of examination, claims 16 and 17 will be interpreted as depending from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said first side section incorporating along its length, and intermediate its first and second ends, a safety device coupled across a break in said second side section.”  This limitation renders the claim indefinite because it is unclear whether it is reciting that the safety device is coupled across a break in the first or second side section?  For purposes of examination, this limitation will be interpreted as “said first side section incorporating along its length, and intermediate its first and second ends, a safety device coupled across a break in said first side section.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2014/0096310 Szalkowski et al. (Szalkowski) in view of US Pub No. 2019/0166957 Schuss et al. (Schuss).
To claim 1, Szalkowski discloses a chinstrap harness (220 of Figures 2A-4D) for a safety helmet (210 of Figures 2A-3), the chinstrap harness comprising first and second elongate side sections of flexible material (annotated Figure 4A, see below; paras. 0019-0020, 0027, 0032), each side section having a first end and an opposing second end (annotated Figure 4A), wherein said first end comprises means (234) to connect said chinstrap harness to a safety helmet (para. 0028), and the opposing second end of each side section includes means (250) for releasably coupling said side sections adjacent a user's face (para. 0036), in use, said first side section incorporating along its length, and intermediate its first and second ends, a safety device (310 as depicted in Figure 3 and annotated Figure 4A; para. 0034) coupled across a break in said second side section (see Figure 3 and annotated Figure 4A).
Szalkowski discloses a chinstrap harness with safety device 310 that is a simple loop (see Figure 3; para. 0034).
Szalkowski does not expressly disclose a chinstrap harness with a safety device being selectively configurable between a first configuration, in which said safety device is free to release when a tensile force applied to said chinstrap harness exceeds a first predetermined threshold, and a second configuration, in which it can sustain, without 
However, Schuss teaches a chinstrap harness (2) for a safety helmet (1) similar to that of Szalkowksi but with a safety device (8 of Figures 2-12) being selectively configurable between a first configuration, in which said safety device is free to release when a tensile force applied to said chinstrap harness exceeds a first predetermined threshold, and a second configuration, in which it can sustain, without releasing, a tensile force of at least a second predetermined threshold, said second predetermined threshold being greater than said first predetermined threshold (see Figures 2-12; paras. 0087-0094).
Szalkowski and Schuss teach analogous inventions in the field of chinstrap harnesses for safety helmets.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chinstrap harness of Szalkowski to have a safety device with first and second configurations as taught by Schuss because Schuss teaches that this configuration is known in the art and beneficial for adapting the safety helmet for different uses, such as use on a building site where it is desirable that the chinstrap harness release from a wearer when experiencing relatively small tensile forces to prevent strangulation and use for climbing or cycling when it is desirable that the chinstrap harness not release from the wearer when experiencing relatively small tensile forces (paras. 0004, 0005).

    PNG
    media_image1.png
    1032
    831
    media_image1.png
    Greyscale

To claim 2, the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein said second annotated Figure 4A of Szalkowski; para. 0030 of Szalkowski).

To claim 3, the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein said anchorage device is configured to allow selective adjustment of the length of said second side section (annotated Figure 4A of Szalkowski; para. 0030 of Szalkowski).

To claim 4, the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein said safety device is formed integrally with a fixed anchorage device (see Figures 2-12 of Schuss; paras. 0087-0094 of Schuss).

To claim 5, the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein said safety device comprises male (9 of Schuss) and female component parts (22 of Schuss) configured, in use, to be connected together across the break, and a manually operable switching mechanism (23 of Schuss) including a switch moveable between a first position corresponding toAppin. No.: TBD Page 3a first configuration of said chinstrap harness, and a second position corresponding to a second configuration of said chinstrap harness (see Figures 2-12 of Schuss; paras. 0087-0094 of Schuss).

claim 6, the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein said switch is manually slidable, in use, along a generally linear path between said first and said second positions by a finger or thumb (see Figures 2-12 of Schuss; paras. 0087-0094 of Schuss).

To claim 7, the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein said male component part of said safety device comprises at least two substantially parallel, spaced-apart prongs (16 of Schuss) defining a gap therebetween, said prongs being resiliently flexible (see especially Figure 5 of Schuss; paras. 0069-0071 of Schuss).

To claim 8, the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein said switching mechanism includes an obstruction to which said switch is mechanically coupled, said obstruction being moved away from said gap between said prongs when said switch is moved into said first position, and said obstruction being moved substantially into said gap between said prongs when said switch is moved into said second position (see Figures 2-12 of Schuss; paras. 0087-0094 of Schuss).

To claim 9, (as best understood by Examiner) the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein said prongs are configured to flex inwardly towards each see Figures 2-12 of Schuss; paras. 0087-0094 of Schuss).

To claim 10, the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein said prongs are prevented from flexing inwardly by said obstruction at least when the tensile force on the chinstrap is less than said second predetermined threshold (see Figures 2-12 of Schuss; paras. 0087-0094 of Schuss).

To claim 12, the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein said means for releasably coupling said first section and second section of said chinstrap harness comprises a releasable clip or buckle (see especially Figure 4A of Szalkowski; para. 0036 of Szalkowski).

To claim 16, (as best understood by Examiner) the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein said prongs are configured to flex inwardly when the tensile force on said chinstrap harnessAppin. No.: TBDPage 5 exceeds the first predetermined threshold said safety device is in said first configuration (see Figures 2-12 of Schuss; paras. 0087-0094 of Schuss).

claim 17, (as best understood by Examiner) the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein, in said second configuration, said prongs are prevented from flexing inwardly by said obstruction when the tensile force on the chinstrap is at least less than said second predetermined threshold (see Figures 2-12 of Schuss; paras. 0087-0094 of Schuss).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Szalkowski in view of Schuss (as applied to claim 1, above) and in further view of US Pub No. 2017/0049191 Prugue.
To claim 11, the modified invention of Szalkowski (i.e. Szalkowski in view of Schuss, as detailed above) further teaches a chinstrap harness wherein said side sections are comprised of, for example, a fabric or polymeric material (para. 0027 of Szalkowski), which has a tensile strength at least greater than said second predetermined threshold (one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that the side sections would necessarily have a tensile strength at least greater than said second predetermined threshold or the purpose of the invention of Schuss would be frustrated; i.e. if the side sections of Schuss comprised a material with lesser tensile strength than the second predetermined threshold, the safety device of Schuss that switches between first and second configurations would be unnecessary because the side sections would fail before the safety device).

However, Prugue teaches a chinstrap harness similar to those of Szalkowski and Schuss wherein the side sections are comprised of a woven polymeric fabric (para. 0027).
Szalkowski, Schuss, and Prugue teach analogous inventions in the field of chinstrap harnesses.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the side sections of the modified invention of Szalkowski to comprise a woven polymeric fabric as taught by Prugue because Prugue teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that woven polymeric fabric materials are inexpensive and durable.  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Examiner, Art Unit 3732